internal_revenue_service department of the treasury number release date u i l nos constitution avenue nw washington dc person to contact telephone number refer reply to cc dom fip plr-111982-00 date date legend trust funds state manager distributor program membership number m n p c q dear this letter responds to your request for rulings dated date and subsequent correspondence submitted on behalf of a group of mutual funds referred to individually as fund and collectively as funds each fund has requested rulings that the award of points under an awards program will be treated for federal_income_tax purposes as an adjustment of an investor’s purchase_price for its shares and will result in an adjustment to its basis in those shares and that the award of points and the subsequent redemption of points will not result in the payment of preferential dividends by a fund within the meaning of sec_562 of the internal_revenue_code identical rulings have been requested on behalf of a group of possible future mutual funds none of these possible future mutual funds have commenced operations and there is no definite time provided when if ever they will commence operations any situation presented for these plans would be hypothetical the service does not issue rulings on hypothetical situations section dollar_figure of revproc_2000_1 2000_1_irb_21 accordingly no ruling will be issued regarding the possible future mutual funds facts the funds are part of the trust a series_fund that is organized as a state business_trust the trust is registered as an open-end management investment plr-111982-00 company under the investment_company act of u s c 80a-1 et seq as amended the act as part of a series_fund each fund is treated as a separate corporation as provided in sec_851 in accordance with subchapter_m part i of subtitle a of the code each fund has elected or will elect in its initial federal_income_tax return to be taxed as a regulated_investment_company ric and has maintained or intends to maintain its election and qualification as a ric in each tax_year thereafter the manager serves as manager of the funds and has overall responsibility subject_to the supervision of the board_of trustees for engaging sub-advisors and for monitoring and evaluating the management of the assets of each fund by the sub- adviser the manager also provides certain administrative services necessary for the funds’ operations the distributor serves as distributor and principal underwriter of the funds shares of each fund are offered to the public on a continuous basis the funds offer a choice of several different classes of shares each with its own sales load and expense structure all of the classes of shares meet the requirements of rule 18f-3 of the act some of the classes of shares have no ownership restrictions each share of a fund regardless of class represents an equal pro-rata interest in the fund and has identical voting dividend liquidation and other rights subject_to differences in class specific expenses and contingent deferred sales charges the trust on behalf of the funds has adopted a plan of distribution pursuant to rule 12b-1 c f_r 12b-1 under the act and also a shareholder services plan shares of some classes of shares may be subject_to an initial sales load a contingent deferred sales charge and or future automatic conversion to another class of shares investors purchasing a certain class of shares will receive as a bonus additional shares having a value equal to p of the amount invested these additional shares will be paid for by the distributor the distributor expects to recover these costs through fees received under the plan of distribution adopted for that class of shares as an inducement to purchase shares in the funds the manager has implemented a program for certain investors in the funds who purchase their shares directly through the distributor and who provide a valid membership number at the time of application members the additional fund assets thus attracted will benefit the fund’s shareholders by maximizing economies of scale under the program members can receive up to a certain number of points per calendar_year when investing in the funds a member who has accumulated over a certain number of points but less than a certain number of points can redeem these points towards their stay at certain properties in addition members are also entitled to transfer these points to accounts with participating program partners this includes airline ground transportation and other retail point programs these points are earned immediately upon purchase and are not subject_to forfeiture or expiration plr-111982-00 shares issued under the program are from class c shares of class c are available to the general_public shares of class c are not subject_to automatic conversion to another class of shares and investors purchasing class c shares will not receive as a bonus additional shares there is no initial sales load but there may be a contingent deferred sales charge a qualifying investor who chooses to participate in the program will receive point for every dollar_figurem invested point for every dollar_figurep during the first q days of the initial offering a qualifying investor is any investor other than individual_retirement_accounts and other retirement accounts participation in the program is valid only for new purchases of the funds by individual joint and custodial accounts each fund will include an insert with the confirm for the purchase transaction notifying the affected_shareholder that it will receive points that such points have a value of dollar_figuren per point and that the shareholder will need to reduce its basis in the fund shares by the total value of the points in addition each fund will include this insert with the year-end tax information separate from the form 1099-div mailed to the shareholders the manager has arrived at a fair market for the points based on its cost to purchase the points since these points are not subject_to forfeiture or expiration the fair_market_value of the points will be the manager’s or an affiliate’s cost which is anticipated to be dollar_figuren a point the manager represents that all points issued under the program will have the same fair_market_value to all investors participating in the program reinvestment of dividends and capital_gains do not create points adjustments may be made to the program if for example it appears that investors are redeeming and repurchasing shares for the purpose of creating points the manager or an affiliate thereof will purchase the points out of its own resources and its compensation will not in any way be adjusted for or dependent upon the expense of the point purchase program the manager will be free to alter change or discontinue the program at any time at its sole discretion law analysis sec_851 defines a ric in part as a domestic_corporation which at all times during the taxable_year is registered under the act as a management company sec_851 limits the definition of a ric to a corporation that elects to be a ric and that meets certain gross_income and diversification requirements plr-111982-00 a corporation that is a ric within the meaning of sec_851 and that is taxable under subchapter_m part i of subtitle a of the code pays tax on its investment_company_taxable_income under sec_852 sec_852 imposes a tax on the excess if any of the net_capital_gain of a ric over its deduction for dividends_paid determined with reference to capital_gains dividends only sec_852 provides that a ric is not taxable under subchapter_m part i of subtitle a of the code unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the taxable_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income sec_561 sets forth a definition of the deduction for dividends_paid rules applicable in determining dividends eligible for the dividends_paid deduction are provided in sec_562 except as otherwise provided sec_562 states that the term dividend includes only dividends described in sec_316 which provides a definition of dividends for purposes of corporate_distributions sec_316 defines the term dividend as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the earnings_and_profits at the time the distribution was made sec_562 provides that the amount of any distribution shall not be considered as a dividend for purposes of the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent the former class is entitled without reference to waivers of their rights by shareholders to be preferred the proposed award of points to investors in a fund upon the purchase of shares in the fund is integrally related to that purchase it is well established that if as part of a transaction involving a purchase of property the purchaser receives other consideration either from the seller of the property or from a third party as an inducement to the purchase the fair_market_value of the other consideration received is treated as a rebate that adjusts the purchase_price of the property accordingly a downward adjustment to basis in the newly purchased shares is required under sec_1016 revrul_76_96 1976_1_cb_23 rebate paid_by automobile manufacturer to customer who purchased automobile from dealer based on the facts as represented by each fund we rule as follows holdings plr-111982-00 the award to an investor in a fund of points under the program described in this letter will be treated for federal_income_tax purposes as an adjustment of the investor’s purchase_price in its shares and will result in an adjustment to its basis in those shares under sec_1016 the award of points and the subsequent redemption of points under the program as described in this letter will not result in the payment of preferential dividends by a fund within the meaning of sec_562 no opinion is expressed nor was a ruling requested as to whether the award of points in general constitutes the payment of dividends required to be reported under the provisions of sec_6042 further no opinion is expressed as to whether the award of points is properly treated as an adjustment to the purchase_price of shares or as to whether the award of points or operation of the program gives rise to the payment of preferential dividends if changes or adjustments are made to the program described in this letter no opinion is expressed as to the appropriate valuation of the points awarded under the program described in this letter finally no opinion is expressed as to whether any fund qualifies as a ric that is taxable under subchapter_m part i of subtitle a of the code this ruling is directed only to the funds sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each fund for each taxable_year in which points are awarded under the program described in this letter sincerely acting associate chief_counsel financial institutions products by alvin j kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
